Citation Nr: 1748132	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  16-41 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for left leg shrapnel residuals to include a left ankle condition.

2. Entitlement to service connection for a right shoulder condition (claimed as right arm).

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for a left big toe condition (claimed as toenail removal).

5. Entitlement to service connection for sleep apnea

6. Entitlement to service connection for a right knee condition.

7. Entitlement to service connection for atrial fibrillation (claimed as irregular heart beat).

8. Entitlement to service connection for a skin condition of the face.

9. Entitlement to service connection for a sinus condition


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964.

This matter comes before the Board of Appeals' (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACTS

1. A left ankle condition is not related to the Veteran's active military service nor aggravated by a service event.

2. The Veteran's right shoulder condition (claimed as right arm) was not caused by a service event, nor is it related to his active military service.
3. The Veteran's headaches have not been shown to be either a chronic disability or etiologically related to military service.

4. A left big toe condition (claimed as toenail removal) was not present until many years after service and is not related to the Veteran's active military service nor was it aggravated by a service event.

5. The Veteran's sleep apnea was not present until many years after service and is not related to his military service.

6. The Veteran's right knee condition was not present until many years after service and is not related to his military service.

7. The Veteran's atrial fibrillation not present until many years after service and is not related to his military service.

8. The Veteran's skin condition was not present until many years after service and is not related to his military service.

9. The Veteran has not been diagnosed with a sinus condition.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left leg shrapnel injury to include a left ankle condition have not been met.  38 U.S.C.A. §§ 1101, 5103, 5103A, 5107 (West 2014) 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for a service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria for service connection for a headache disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
4. The criteria for service connection for a left big toe condition (claimed as toenail removal) have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

6. The criteria for a service connection for a right knee condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7. The criteria for service connection for atrial fibrillation have not been met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016).

8. The criteria for service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

9. The criteria for entitlement to service connection for a sinus disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records and VA medical records have been secured.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

The Veteran was not provided a VA examination pursuant to his claims of entitlement to service connection.  Generally, in order for a VA examination to be warranted, the evidence of record must "indicate" that a current disability "may be associated" with a veteran's military service or due to or aggravated by a service-connected disability.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits; or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Such evidence has not been presented in this case.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Factual Background, Legal Criteria, and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Left Leg Shrapnel and Left Big Toe Condition

The Veteran contends that his left leg and left big toe disorder is related to his military service.

The Veteran's February 1961 enlistment examination revealed an existing two inch identifying body mark or scar on the left lower leg, and showed that he had a prior broken foot at age seventeen with a scar on the skin of the left lower leg.  The Veteran's separation examination in February 1964 confirms the lower leg scar on the skin of the left lower leg and he was released from active duty without additional complaints or conditions.  His service treatment records (STRs) in 1961 showed that he was physically qualified for service without disability or defect.  The STRs were silent for complaints, treatment, or injury to the left leg or left big toe.

The RO rating decision dated in January 2016, denied the Veteran's claims for service connection because the STRs, and separation examination failed to show complaints or treatment for left lower extremity injuries, including the left leg and left big toe.

Treatment records from December 2005 to December 2015 show that the Veteran had multiple abdominal scars in October 2015, however, no report of scars for the left leg/ankle was shown.  The December 2015 record noted that he had a minor skin complaint.  Additionally, the Veteran reported a toenail removal in a May 2015 statement.  Treatment records showed a history of left 1st toenail in 2013, with reported history of crush injury in the Navy, however, the records are silent for any toenail condition.

Based on a review of the evidence, the Board concludes that service connection for left leg shrapnel residuals, to include left ankle condition and left big toe condition, are not warranted.  Although the evidence shows that the Veteran reported having a shrapnel wound to his left leg, with a left toenail condition, it does not show that he incurred any injury resulting in residual scars related to his military service.

As noted above, the Veteran's STRs, as well as his separation examination failed to indicate any complaint or treatment for left leg shrapnel and left big toe condition.  While the Veteran asserted that he sustained injury in a ship accident or blast, the Veteran's STRs do not show he was treated for either of the claimed issues.  There is no indication that the Veteran incurred any shrapnel wound or injury to his left big leg or toe in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

In light of the Board finding that the Veteran did not actually incur any shrapnel wound to the left leg or any injury to the left big toe, service connection for any claimed residual scars and toenail removal cannot be granted.  The overall evidence of record as discussed above weighs against a finding of scars, residual of a shrapnel wound to the left leg and toenail removal being associated with the Veteran's active duty.  Without equipoise in the evidence showing an association between scars, residual of a shrapnel wound to the left leg and left big toe and the Veteran's active duty, service connection for scars, residual of a shrapnel wound and left big toe condition is not warranted.

The Board has considered the Veteran's assertion that active duty caused his left leg and left big toe disabilities.  The Board notes that although lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  Although the Veteran is competent to report an in-service shrapnel wound, as discussed above, the Board does not find him credible with regards to reporting such injury.

Without competent and credible evidence of an association between scars, as to the left leg and toenail condition, and the Veteran's active duty, service connection for scars, residual of shrapnel wound to the left leg and left toenail removal is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection with regard to these claims.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for scars, residual of a shrapnel wound to the left leg and left big toe condition is denied.  See 38 U.S.C.A § 5107 (West 2014).


Right Shoulder

The Veteran is also seeking entitlement to a right shoulder disability.  While recent VA outpatient treatment records show that the Veteran has been treated for right arm rotator cuff repair in 2011 to 2012, the Veteran has presented no evidence that this disability is related to his active military service.

In a statement received from the Veteran in February 2016, he reported that his right arm and shoulder got hurt aboard a Navy ship due to a blast on the ship.  However, his service treatment records are negative for any complaints of or treatment for right shoulder pain or injury.  Post service, there is no evidence of any complaints of or treatment for a right shoulder disability until approximately over three decades after separation from service.  None of the Veteran's treatment providers has suggested that there is a nexus between the Veteran's current disability and his active military service.  See, Iron Mountain VA Medical Center treatment records, dated from December 2005 to December 2015.  In addition, there is no continuity of symptomatology since service until many years later.

The Board notes, the Veteran's service treatment records are comprehensive and it's likely that if the Veteran had suffered an injury to the right shoulder, it would have been noted in service.  See Kahana, 24 Vet. App 428, 435.  In this case, the Board finds that the contemporaneous service treatment records, prepared during the Veteran's service, have greater weight than his claims made decades later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

For all the above reasons, entitlement to service connection for a right shoulder disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2015).

Headaches 

The Veteran submitted a claim for entitlement to service connection for headaches in February 2015.  He contends that the current headaches had their onset during service and have continued since service.  The Veteran's entrance examination in February 1962 and separation examination in February 1964 are silent for complaint or treatment for headache.  There is no diagnosis of headaches, and the Veteran has presented no evidence that this disability is related to his active military service.

After review of the lay and medical evidence, the Board finds no evidence that a headache condition was manifested during service.  A review of treatment records from Puget Sound Health Care System (PSHCS), and Iron Mountain VAMC, dated from December 2005 to December 2015, showed treatment of headaches.  Likewise, a March 2016 record noted pain of the ears and headaches.

The weight of the evidence is against finding that the current headaches are related to service, to include headache symptoms therein.  None of the Veteran's treating physicians has indicated there is a nexus between the Veteran's current disability and his active military service.

Although the Veteran has asserted that his headaches had their onset during service and continued after service, this account is inconsistent with the lack of complaint or treatment for headaches during his military service.  In addition, the record indicates no treatment for headaches until many years after the military service.  Because of the inconsistencies, the Board does not find the account of headaches since service to be credible; therefore, it is of no probative value.

Thus, the weight of the evidence is against a finding that headaches were incurred in or otherwise caused by active service.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for headaches; consequently, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b).


Sleep Apnea

The Veteran's STRs are silent for treatment or complaint of sleep apnea.  His service records show he reported general discomfort in 1963; however, it was attributed to a cold and sore throat.  The claims file includes service treatment records and VA medical records, dated in December 2005 through May 2016 that is negative for any references to sleep apnea.  He filed a claim for VA disability compensation in March 2015, many years after separation from service.

In a May 2015 statement, the Veteran reported that his sleep apnea started from October 2013 to 2014 and reported that he was tested at the VA for two days for his condition.  In its January 2016 rating decision, the RO denied the Veteran's claim for service connection because the pertinent evidence of record did not show that the Veteran's condition occurred in nor was caused by service.

The Veteran's spouse submitted a lay statement in February 2016; however, the Veteran's spouse's statement did not actually address the issue of sleep apnea.

Treatment records showed in September 2015 that the Veteran had a positive history of sleep apnea.  Likewise, the Iron Mountain VA records showed he was prescribed a CPAP in November 2014.

After reviewing all of the evidence, the Board finds that the Veteran's sleep apnea was not present until many years after service and is not related to his military service.  Although he has presented evidence sleep apnea, medical evidence of record does not indicate that this is a sufficient basis to conclude that sleep apnea was present during his military service.  Moreover, the Veteran has not provided any persuasive evidence that his sleep apnea is related to his active military service.
Accordingly, the Board concludes that the criteria for service connection for sleep apnea have not been met.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).


Right knee

The Veteran's service treatment records are silent for treatment, diagnosis or complaint of a right knee disorder.

As mentioned above, the Veteran's February 1961 enlistment examination revealed an existing two inch identifying body mark or scar on the left lower leg, and showed that he had a prior broken foot at age seventeen with a scar on the skin of the left lower leg.  The Veteran's separation examination in February 1964 confirms the scar of the left lower leg and he was released from active duty without additional complaints or conditions.  His service treatment records (STRs) in 1961 showed that he was physically qualified for service without disability or defect.

The Veteran submitted a statement in May 2015; however, he did not report any statement regarding his right knee disorder.

None of the Veteran's treatment providers has suggested that there is a nexus between the Veteran's current knee disorder and his active military service.  See, Iron Mountain VA Medical Center treatment records, dated from December 2005 to December 2015.  In addition, there is no continuity of symptomatology since service until many years later.

The only other evidence of record which relates the Veteran's claimed right knee disorder to his active military service are his own statements.  This statement is competent evidence as to observable symptomatology, including pain.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, lay statements that the Veteran's present right knee disorder was incurred during or as a result of service, draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's right knee disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Accordingly, the Board concludes that the criteria for service connection for a right knee disability are not met.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).


Atrial Fibrillation

The Veteran contends that service connection for atrial fibrillation is warranted because his atrial fibrillation is directly connected to service.  However, the Board finds that the evidence shows that the Veteran's condition did not have its onset in service, or as a result of an in-service injury or event.

The evidence does not show an event, disease or injury in service.  The Veteran's service treatment records do not contain complaints, treatment, or diagnosis for this condition.  The February 1964 separation examination showed that the Veteran was released from active duty without complaints of the condition.  Chest x-ray taken at the time of separation at the Boston Naval shipyard was negative and he was found physically qualified for release from active duty.  Records were silent for complaints, treatment, or diagnosed heart condition, irregularities or symptoms.

In a statement received in February 2016, the Veteran reported that his heart was out of sync and indicated he was treated at the Iron Mountain VAMC.  However, a review of the treatment records from Iron Mountain showed that the 2006 chest x-ray was normal with possible chronic obstructive pulmonary disease (COPD), but a 2013 chest x-ray was negative for any finding.  A May 2015 radiology report showed cardiomegaly.  A review of VA treatment records showed in November 2015 a diagnosis history of atrial fibrillation in 2013-2013.

Accordingly, the Board concludes that the criteria for service connection for atrial fibrillation are not met.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).


Skin condition

The Veteran contends that service connection for skin condition is warranted because his skin condition is directly connected to service.  The service treatment records do not contain complaints, treatment, or diagnosis for this condition.  Similarly, the separation examination in February 1964 was silent for complaints, treatment, or a diagnosed skin condition.

In a February 2016 statement, the Veteran reported problems with his skin itching "real bad coming off the face and head and ears."

A review of treatment records from the Puget Sound Health Care System (PSHCS) and Iron Mountain VAMC from 2007 to 2015, showed in February 2015 the Veteran complained of a skin condition that popped up.  A November 2015 treatment records showed a complaint of mild pain in the right ear due to a small pimple, however, findings were negative on examination with otoscopy.  The Veteran had minor skin complaints at the primary care progress note, in December 2015.  A March 2016 record noted pain of the ears and headaches.
A January 2016 audiology hearing evaluation showed the Veteran reported itchy ears with ear pain mostly in the left ear, but otoscopy of the bilateral ears was clear bilaterally.  The Veteran was subsequently diagnosed with otitis externa (infection of the outer ear) in February 2016 many years after separation from service.

Although there is a current complaint or a diagnosed condition, however, the evidence is against a finding that a link between the current conditions and service has been met.  The Veteran has also not presented any competent medical evidence to otherwise link his skin condition to his active military service.

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of skin condition such as otitis externa, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Accordingly, the Board concludes that the criteria for service connection for skin condition are not met.


Sinus condition

The Veteran contends that service connection for a sinus condition is warranted because he developed this condition as a result of aerosol paint exposure.  However, the Board finds that the evidence shows that the Veteran has no current disability.

Service connection for the claimed sinus condition is not warranted.  In this case, there is no factual basis in the record that the present sinus condition was incurred during service, or manifested for years after his discharge from service in 1964.  The service treatment records showed the Veteran had one complaint of an acute cold or sore throat in 1963; however, the records are silent for any diagnosed sinus condition, chronic residual or complaints.

Chest x-ray taken at the 1964 separation examination was negative for sinus condition and the Veteran was found physically qualified for release from active duty.  As indicated above, in a May 2015 statement, the Veteran reported his running nose was related to aerosol.

Post service treatment records from the VA Medical Center, from December 2005 to 2015 are of record.  A review of the Veteran's medical records from Iron Mountain and PSHCS are silent for complaints of a sinus condition and noted one complaint of a cold and running nose in 2013.  A chronic condition is not shown and there is no diagnosed sinus condition.

The only other evidence of record which relates the Veteran's claimed sinus disorder to his active military service are his own statements.  These statements are competent evidence as to observable symptomatology, including running nose.  See Barr, 21 Vet. App. at 307.  However, lay statements that the Veteran's present sinus condition was incurred during or as a result of service, to include documented in-service treatment, draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's sinus condition falls outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 428; see also Jandreau, 492 F.3d at 1377. 

Therefore, the criteria to establish entitlement to service connection for a sinus condition have not been established, either through medical or probative lay evidence.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a sinus disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56. 

ORDER

1. Entitlement to service connection for left leg shrapnel residuals to include a left ankle condition is denied.

2. Entitlement to service connection for a right shoulder condition (claimed as right arm) is denied.

3. Entitlement to service connection for headaches is denied.

4. Entitlement to service connection for a left big toe condition (claimed as toenail removal) is denied.

5. Entitlement to service connection for sleep apnea is denied.

6. Entitlement to service connection for a right knee condition is denied.

7. Entitlement to service connection for atrial fibrillation is denied.

8. Entitlement to service connection for a skin condition is denied.

9. Entitlement to service connection for a sinus condition is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


